Citation Nr: 1603399	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches; and, if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2012, April 2012, and September 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2012 rating decision denied service connection for hearing loss and tinnitus, and increased the rating for PTSD from 30 percent to 70 percent effective July 27, 2011.  The April 2012 adjudication continued the prior denial of service connection for headaches; and the September 2012 adjudication denied entitlement to TDIU.

In June 2015 the Veteran testified by videoconference from the Chicago RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his June 2015 Board hearing, his appeal for a rating higher than 70 percent for PTSD.

2.  In a rating decision dated in October 2009 the RO denied, on the merits, the issue of service connection for headaches.  

3.  Evidence compiled since the RO's October 2009 denial of service connection for headaches raises a reasonable possibility of substantiating the claim; and there is an approximate balance of evidence for and against the conclusion that a headache disability is due to an in-service injury. 

4.  The Veteran did not have hearing loss for VA compensation purposes until 39 years after his separation from service/in-service noise exposure, and the preponderance of the evidence is against a finding that his hearing loss and secondary tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for a rating higher than 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Evidence compiled since the RO's October 2009 denial of service connection for headaches is new and material, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A chronic headaches disorder was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

5.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in January 2009, September 2011, January 2012, and July 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims of service connection; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  In addition, he was afforded multiple VA examinations.  The Board has reviewed the examination reports and finds the examinations adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran and reported all findings in detail; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the documentary evidence, the Veteran testified regarding his claims before the undersigned Veterans Law Judge during a June 2015 Board hearing.  During that hearing the Veteran was assisted by a representative from the Vietnam Veterans of America.  The hearing focused on the elements necessary to substantiate the claims, and the Veterans Law Judge and the representative asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements to establish entitlement to the benefits sought.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Withdrawn claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his 2015 Board hearing the Veteran stated, on the record, that he was withdrawing his appeal for a rating higher than 70 percent for PTSD, and reiterated that he was satisfied with the assigned rating.  There consequently remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.  38 U.S.C.A. § 7105.

III.  New and material evidence 

In a rating decision dated in October 2009 the RO denied, on the merits, the issue of service connection for headaches on the grounds that the Veteran was not treated for headaches in service and there was no medical evidence that the Veteran's headaches were related to an event in service or a service-connected disability.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In January 2012 the Veteran submitted a new claim for service connection for headaches, which was denied by the RO in April 2012.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the October 2009 rating decision included active duty records (which contain an entry of headaches); and VA medical records, which show treatment for almost daily headaches/migraine headaches.

Evidence compiled since the October 2009 rating decision includes, in pertinent part, and opinion set out in a VA examination reported dated in March 2012, that links the Veteran's current headache disorder (migraines) to the Veteran's exposure to heat during a fire aboard ship in service.  

This evidence is new since it was not of record at the time of the 2009 denial, and material as it raises a reasonable possibility of substantiating the claim for service connection for headaches.  New and material evidence having been presented, the claim for service connection for headaches is reopened and is addressed below.



IV.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all the evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Facts and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Headaches

A military record (Letter of Appreciation) dated in July 1970 advises that the Veteran was exposed to temperatures in excess of 180 degrees Fahrenheit during a fire aboard ship; and in October 1970 an eye treatment provider noted that the Veteran was having headaches.  The Veteran contends that he has suffered from headaches since the fire event in service.  See, e.g., Veteran's report during December 2014 VA neurological examination of chronic daily headaches for 40 years, after he was in a fire on a ship.

VA neurology records dating from 2009 advise of "chronic daily headaches; possibly with exacerbation to migraine like headache."  A VA neurology record dated in February 2010 informs that the Veteran is followed by ENT and neurology for his headaches which he has "almost every day.  

In a letter dated in June 2011, a private provider wrote that the Veteran "has been extensively worked up for his headaches by otolaryngology and neurology, but a definitive cause of the headaches has yet to be determined."  

The Veteran's representative has submitted 2 documents that appear to be requests for medical opinions as to whether the Veteran's headaches have a relationship with events from the Veteran's service.  The documents goes on to ask the opinion provider to express any conclusion using one of 6 "legally recognized phrases."  In one such document received in January 2012, there is a check mark next to the phrase "is at least as likely as not (50\50 probability caused by or a result of_______"), and the document is signed at the bottom by someone who identifies themselves as a physician.  In the other document, dated in December 2013, there is an "x" next to the phrase "is at least as likely as not (50/50 probability) caused by or a result of the Fire incident sustained during military service."  This is then signed by someone who is understood to be a VA physician.  These documents have been submitted by the representative who considers them to express nexus opinions favorable to the Veteran's claim.  

On VA examination in March 2012 the diagnosis was migraine headaches, which the examiner stated were "more likely than not related to inservice sinus condition which is more likely than not to have started after fire incident during service."  

On VA examination in April 2012, the examiner indicated that he was unable to say whether the Veteran's headaches were due to the fire incident in service or due to the Veteran's service-connected rhinitis disability.  Significantly, this does not oppose the claim.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Although chronic headaches are not seen in the service record, or contemporaneously documented for nearly 4 decades after service, the medical opinions describe above, together with the Veteran's contentions counters that negative evidence, making it essentially evenly balanced.  In view of that conclusion, the Veteran prevails.  




B. Hearing loss and tinnitus

The Veteran also seeks service connection for hearing loss and tinnitus.  See July 2011 claim for service connection for hearing loss and tinnitus.  VA audiology examination in October 2011 confirms a current diagnosis of mild bilateral hearing loss; and of tinnitus, which the examiner advised is a symptom associated with the Veteran's hearing loss.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records contain no record of any complaint, diagnosis, or treatment for hearing loss or tinnitus.  Indeed, whispered voice test showed no subjective evidence of hearing loss during his separation examination.  There is no other lay or medical evidence in active duty records that contradicts this information.  Service connection for hearing loss and/or tinnitus on a direct basis under 38 C.F.R. § 3.303(a) is therefore not warranted.  

As for service connection for a disorder diagnosed after service, there is no record of hearing loss (or tinnitus) in the year following the Veteran's separation from service; so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is also not warranted.  In fact, the record contains no allegation or evidence of either disorder until the Veteran's July 2011 claim for service connection; some 39 years after service.  Indeed, during an August 11, 2008, VA Pulmonary Clinic visit the Veteran denied any hearing impairment; and a VA medical record dated August 3, 2009, advises "hearing intact bilaterally."  This is highly probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Although bilateral sensorineural hearing loss was diagnosed in October 2011, this lapse in time after the Veteran's 1972 separation from service, plus the fact that the loss was mild, militates heavily against the claim.  

Moreover, competent medical evidence flatly refutes a nexus to service.  As stated before, in October 2011 the Veteran was accorded a VA audiology examination.  During the examination he reported that he began noticing difficulty with his hearing some ten years prior.  He also reported that he had been exposed to his ship's engine room noise during service, and had periods of ringing after he had been around loud noise that then subsided.  Testing during the 2011 examination found mild bilateral sensorineural hearing loss and associated tinnitus.  According to the examiner, given that the hearing loss is mild and its relatively flat configuration, and that the Veteran's complained of hearing loss occurred only about 10 years ago, it is less likely to be the result of his military hearing loss.  The Board finds this opinion, which is based on review of the medical evidence of record and consideration of the Veteran's in-service noise exposure and the results of audiology testing; and which included a rationale for the examiner's opinion, to be highly probative evidence against the claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  At this point the weight of the evidence is decidedly against the claim.

As for the evidence in favor of the claim, during his 2015 Board hearing the Veteran testified that the 2011 examiner was mistaken; that he actually has had hearing loss since service; not just for the past 10 years.  See also March 2012 notice of disagreement.  However, given that the Veteran was tested for subjective hearing loss at service separation (whispered voice test) and none was found, the lapse in time between the Veteran's separation from service and the first diagnosis of hearing loss; and his previous denials to VA treatment providers of any hearing problems (see, e.g., VA treatment records dated in 2008 and 2009); the Board does not find the Veteran's changed account of when his hearing loss began to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (providing that the credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements).  See also Owens v, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence)

To the extent that the Veteran himself suggests that his hearing loss and tinnitus may be related to his remote noise exposure during service, the Board again notes that the Veteran did not complain of hearing loss or tinnitus during his separation examination; that testing at that time had in fact found normal hearing; and that there is no indication of hearing loss or tinnitus until nearly 40 years after service.  Moreover, there is no indication that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his late onset hearing loss.  The Board accordingly finds the Veteran's opinion on causation to be of no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

The preponderance of the evidence is therefore against the claims for service connection for bilateral hearing loss and tinnitus, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

The appeal for a disability rating higher than 70 percent for PTSD is dismissed.

New and material evidence having been submitted, the Veteran's claim for service connection for headaches is reopened.

Service connection for headaches is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In addition to the foregoing, in March 2012 the Veteran filed a formal claim for TDIU, which was denied by the RO in September 2012.  At the time of this claim the Veteran was service-connected for PTSD with a rating of 70 percent; and for rhinitis, with a rating of 0 percent.

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

In view of the above grant of service connection for headaches, the Veteran's disability picture has changed since this issue was last considered by the RO.  The issue of TDIU is therefore remanded for an opinion regarding the combined effect of the Veteran's service-connected disabilities on his employability.  38 C.F.R. § 3.159(c)(4).  On remand the claims file should be updated to include VA treatment records dated after March 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated after March 2015 with the claims file.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorization from the Veteran.

2.  Send the claims file to an individual with appropriate expertise for an opinion as to whether the Veteran's service-connected disabilities, render him unable to secure or follow substantially gainful employment.  The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).  

A rationale for this opinion should be provided, together with appropriate reference to facts found in the claims file.  

3.  After completion of the above and any other development as may become indicated, re-adjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


